DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the instant application.

Priority
This application is a Continuation of International Application No. PCT/JP2018/018462 filed May 14, 2018, which claims the benefit of Japanese Application No. 2017-125902 filed June 28, 2017.
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 11/19/2019, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Restriction Requirement
Applicant’s election with traverse of Group I (claim 1-11) in the reply filed on 08/03/2022 is acknowledged.   However, Applicant fails to make any argument over the reason why the restriction requirement is traversed. Therefore, the restriction requirement is maintained, and made FINAL.  
Claims 12-20 are withdrawn from further consideration as non-elected subject matter pursuant to 37 CFR 1.142 (b) based on Applicants’ response to the Restriction Requirement.
Claims 1-11 are under examination on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0181831 (“the `831 publication”) in view of Japan Patent No. JP3011899 B2 (“the `899 patent”).

Applicant’s claim 1 is drawn to a water absorption treatment material comprising: a first grain that absorbs a liquid, the first grain including a first core portion that has a grain-like shape, and a first coating portion that contains an adhesive material and entirely covers the first core portion; and a second grain that absorbs the liquid, the second grain including a second core portion that has a grain-like shape, and a second coating portion that contains an adhesive material and partially covers the second core portion.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `831 publication discloses a composition comprising (i) a non-agglomerated particle consisting essentially of organic material; and (ii) an inorganic coating on an outer surface of the particle [0005-0006], and Examples 1-5 [0082-0091].  The `831 publication discloses a composition comprises pecan shell particles coated with sodium bentonite [0008].  Therefore, the `831 publication teaches the composition is a particulate composition which is a grain-like shape.  The `831 publication discloses a method of preparing the particulate composition (i.e. litter) comprising pre-screening the core organic particles to certain size, and coating the particles with an inorganic coating material (e.g. sodium bentonite) in coater, see FIGURE 1.  In addition, the `831 publication discloses the core organic particles are substantially coated with the clumping agent. In one embodiment, for example, the core particles are more than 75% coated. In other embodiments, for example, the particles are more than 85%, more than 95%, or more than 99% coated. Preferably, the coating material wholly surrounds or enrobes the particles [0080]. The `831 publication also discloses uncoated organic particles, non-swelling clay particles, or other organic or inorganic materials may be combined with coated organic particles to create a blended litter product [0073].   

The `899 patent discloses a littering particulate composition comprising a single-grained silica gel having a porous as a core, and coated with a water-absorbing polymer [0007-0008].  The `899 patent discloses the particulate composition has a particle size of about 3 to 5 mm, shaped like a lump or a short grain [0015].   

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instantly claimed composition and the composition of the `831 publication is that Examples 1-5 of the `831 publication does not specifically disclose the particulate coated material comprising an entirely covered first grains and partially covered the second grains. 

   
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instant claims 1-11 would have been obvious over the `831 publication because the difference of comprising partially covered the second grains is further taught and/or suggested by the same reference, which teaches the core particles are more than 75% coated [0080].  The `831 publication also teaches uncoated organic particles, non-swelling clay particles, or other organic or inorganic materials may be combined with coated organic particles to create a blended litter product [0073].   Therefore, the `831 publication suggest the composition comprising a first entirely covered grain, and a partially covered second grain.
In terms of the different degree of partially covered second grain, the `831 publication teaches the core particles are more than 75% coated, and uncoated organic particles, non-swelling clay particles, or other organic or inorganic materials may be combined with coated organic particles to create a blended litter product [0073].  Therefore, the `831 publication suggests the second coating portion can be various degrees including 50% or less (Applicant’s claim 3).  
In terms of claim 9, wherein the adhesive material contained in the first coating portion is a water-absorbent polymer, the `899 patent discloses a using a water-absorbing polymer for coating the core [0007-0008].  

Conclusions
Claims 1-11 are rejected.
Claims 12-20 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731